Title: From Thomas Jefferson to De Langeac, 22 February 1787
From: Jefferson, Thomas
To: Langeac, August Louis Joseph Fidèle Amand de Lepinasse, Comte de



à Paris ce 22me. Fevrier 1787.

Monsieur le Comte, par les affaires dont une voiage projettée m’a accablé il y a quelque tems, je n’ai pas pu repondre plutot à la lettre que vous m’avez fait l’honneur de m’ecrire. C’est vrai que pendant que nous etions en traité pour votre maison, vous m’avez proposé qu’au lieu de 7500.₶ que j’offrois pour le loyer, je donnerois 8000.₶ et que vous payeriez les gages d’un jardinier. Je me suis trouvé obligé de m’y refuser, parcequ’un domestique qui ne dependroit de son maître ni pour ses gages, ni pour sa place, ne devroit etre bien utile, ni bien complaisant. La proposition etoit abandonné donc, et le bail signé. Quelques jours après mon etablissement içi, j’ai fait un arrangement avec le jardinier qui venoit de sortir de votre service. Je  trouvois bientôt que le jardin, qui est tout en arbres, ne lui donnoit presque rien à faire. La repugnance toutefois de congedier un domestique, quoique il m’etoit absolument inutile, m’en a fait reculer le moment un an et demi. Enfin je l’ai averti de tacher de se placer. Je ne l’ai pas pressé de sortir dans le moment. Au contraire je pensois de lui donner un tems convenable pour chercher son etablissement, en lui payant ses gages en attendant, et lui permettant de rester ici.
Ce n’est pas donc, comme on vous a fait croire Monsieur, pour une offence quelconque que je me propose de le congedier. Votre lettre, dans ce cas, lui auroit bien valu sa grace, et ce m’auroit fait un veritable plaisir de pouvoir vous temoigner mes egards par cette complaisance. Mais c’est un arrangement oeconomique et necessaire. A un autre fois, Monsieur, je serai infiniment charmé de trouver une occasion où je pourrai vous prouver combien je souhaite de me preter à vos desirs, et combien sinceres sont les sentiments de respect avec lesquels j’ai l’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

